Walker, J.
The partnership firm of Levi Stern & Co. was dissolved in 1863, and the personal assets of the partners divided.
The property in controversy is real estate, and belongs to the partners as tenants in common. Each party could *194sell his undivided interest and make a good title, subject to partnership debts.
Levi Stern sold his undivided interest to the appellant. At the August term of the District Court for 1866, Tufts & McMillen recovered a judgment in Victoria county, where the property is situated, on a partnership debt against Samuel Alexander; and it appears that the court directed execution against the. individual property of Alexander, and also against the property of Levi Stern & Co., under which execution Daniel Alexander became the purchaser, and claims to hold the property, discharged of any claim of the appellant derived from Levi Stern.
Had the suit of Tufts & McMillen been against the firm of Levi Stern & Co., and judgment rendered against them, the execution would have been regular, and the purchaser would have acquired title to the whole property; but this was not the case. The suit was not against the firm, nor was the judgment; and a purchaser under the execution could not acquire any greater interest than that held by Samuel Alexander, if, indeed, he acquired any interest under so irregular a proceeding.
Whatever interest the appellant may have in this property subject to the debts of Levi Stern & Co. is not affected by the sale and deed of the sheriff to Daniel Alexander.
We think the judgment of the District Court is correct, and is therefore affirmed.
October 28, 1873.
Hancock, West & North, for rehearing; which was granted.